Citation Nr: 1544558	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 19, 2007.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 2, 2005 to September 19, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and O.U.



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  He is in receipt of the Combat Infantryman Badge. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that assigned a 50 percent rating for PTSD, after granting service connection for the same.  By a rating decision dated in March 2010, the RO increased the Veteran's disability rating to 100 percent for his service-connected PTSD, effective September 19, 2007.  The Veteran continues to appeal the initial rating assigned to his PTSD. 

The Veteran and O.U. testified before the undersigned Veterans Law Judge during a June 2015 videoconference hearing.  A transcript of that hearing is associated with the claims file.  During the hearing, O.U. submitted a written buddy statement in support of his testimony.  Although the Veteran did not waive regional office consideration of this statement, it is largely repetitive of the testimony given at the hearing and the remainder of the evidence in the claims file.  Accordingly, the Board finds that a remand is not necessary for review of this additional evidence.    


FINDINGS OF FACT

1. Prior to September 19, 2007, the Veteran's PTSD symptoms resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulties in establishing and maintaining effective work and social relationships, intrusive thoughts, flattened affect, and difficulty sleeping due to nightmares. 

2. The evidence fails to establish that the Veteran's service-connected PTSD from June 2, 2005 to September 19, 2007 precludes him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to September 19, 2007, the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for entitlement to a TDIU rating from June 2, 2005 to September 19, 2007 are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

The appeal arises in part as the result of the initial 50 percent evaluation assigned after the September 2005 rating decision granted service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the Veteran's claims, these deficits are deemed to be non-prejudicial.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2015).  The RO associated the Veteran's available service treatment records and post-service treatment records with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in September 2005 and August 2007 pertinent to the Veteran's claims.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes.  The VA examination reports are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on examination.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference held in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the June 2015 hearing, the VLJ identified the issues on appeal.  Additionally, information was solicited regarding the onset and severity of the Veteran's PTSD.  Consistent with Bryant, the hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the records and medical evidence to make adequate determinations as to the Veteran's claims have been obtained.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

Acquired psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130.  Under this formula, the Veteran is initially rated at 50 percent for his PTSD, which is specifically categorized under Diagnostic Code (DC) 9411.  

Under DC 9411, A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity sue to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-V, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

VA treatment records from July 2005 note that the Veteran reported intrusive thoughts during the day.  He stated that he prefers to be alone, has an excessive startle response, hypervigilance, night sweats and nightmares, difficulty concentrating, irritability with sometimes explosive anger, and poor memory.  He also indicated that he was fired from his job because he "exploded" when "things were happening too fast."  He noted that he has had problems holding jobs for the previous 12 to 15 years and was at that time self-employed doing mechanical things for people.  The examiner indicated that the Veteran was cooperative, polite, and appropriately dressed.  He was bothered by the closed door during the interview but did not have abnormal mannerisms.  He was oriented to person, place, and time and had an apprehensive mood with a congruent affect.  His speech rate, quality, and quantity were within normal limits.  His memory, both recent and remote, was intact and he was alert and attentive.  His thought content indicated delusions of persecution but he did not have hallucinations or suicidal or homicidal ideation.  A GAF score of 60 was assigned.

During the September 2005 VA examination, the Veteran reported initially seeking mental health treatment that year.  He noted that he has had difficulty sleeping since his return from Vietnam.  He also indicated that he had intrusive thoughts, nightmares, and flashbacks.  He reported that he had intrusive thoughts daily and becomes tearful every day.  He stated that he has flashbacks 2 or 3 times per month lasting one minute.  He did not report suicidal ideation.  He was concerned about his anger and irritability which was directed at those close to him, mostly his spouse.  He stated that he avoids television or movie depictions of war or violence.  He had significant levels of hypervigilant behavior and stated that he cannot be in crowds, including to go shopping with his wife.  

The Veteran stated that he has 2 brothers, one he had not seen in 15 years and the other he had not seen in 25 years, and a sister that he talks to about once a year on the phone.  He had been married for 35 years and has a satisfactory relationship with her.  He has a 35 year old son who he has a positive relationship with only in the last several years.  

The Veteran reported that he was self-employed as a mechanic since 1983 because he found that he was unable to work for other people.  He indicated having difficulty with authority figures.  During work, if he has intrusive thoughts, he will take a break and then get back to work a half hour later.  The examiner observed that the Veteran's appearance was neat, clean, and casual.  He reported doing chores and running errands but denied having any close friends or any social activity, stating he prefers to be alone.  He said that he keeps busy when he is not working to avoid idle thoughts.  The examiner stated that the Veteran's inappropriate behavior relates to anger and irritability which is occasional in frequency, verbal in manifestation, and mild to moderate in degree.  Although he had a history of substance abuse, he stopped drinking alcohol about 8 years prior to the examination and stopped smoking 20 years prior to the examination.  

The Veteran's immediate and recent memories were satisfactory and his memory was good.  He was oriented in all spheres, his speech was normal as to rate and volume, and his thought process production was spontaneous and abundant.  His thoughts were goal-directed and relevant and he did not endorse suicidal or homicidal ideation.  There were no delusions, ideas of reference, or feelings of unreality.  The Veteran's mood was anxious and his range of affect was broad.  He was alert, responsive, and cooperative with good judgment and fair insight.  A GAF of 50 was assigned.

Mental health notes dated in November 2006 indicate that the Veteran traveled to Washington, D.C. with a "buddy" for Veterans Day.  He stated that it was a good trip.  The examiner noted that the Veteran was excited, talkative, and had many things to share.  In December 2006, the Veteran stated that as long as he stays on his medications, he is doing "OK."  He still complained of sleep difficulty and drowsiness in the daytime.  He reported seeing someone at Veteran Outreach and attending group therapy there, as well. A GAF of 60 was assigned.  Treatment notes from the Veteran Center dated in March 2007 indicate that the Veteran was treated for nightmares, isolation, anger, sleep disturbance, and night sweats.  He was attending a skills group weekly.

During the VA examination in August 2007, the examiner noted that the Veteran continued in outpatient treatment since the previous examination in September 2005.  The Veteran presented as angry and irritable and was only minimally cooperative.  The Veteran reported getting about 2 hours of sleep at night after waking 2 or 3 times per night with nightmares.  He reported daily intrusive thoughts and an increase in flashbacks.  The Veteran described his temper as terrible and stated that he does not want to be around anyone.  He reported that he continues to experience hypervigilant behavior in crowded places and stated that he did not want to be at the examination.  He said he did not have any active suicidal ideation but frequently had thoughts that it would be easier "not to be here."  He did not indicate any intention for self-harm at the examination.  


The Veteran stated that there was no change in his relationship with his siblings or his marital status.  He reported being married "in name only" but said there was no change in his relationship with his only child since his last examination.  He stated that he stopped working about 1-1/2 years prior because he could not be around people.  The examiner stated that the Veteran was clean and casual, wearing a cap which he did not remove, and soiled pants.  The Veteran did not report any friends or any social activities.  The Veteran said that he maintained his abstinence from alcohol or tobacco products.  The examiner stated that inappropriate behavior for this Veteran relates to anger and irritability, which is frequent in occurrence and leads to avoidance behavior.  The Veteran's temper is verbal in manifestation and moderate in degree.  The Veteran's immediate and recent memories were satisfactory.  His remote memory was good and he was oriented in all spheres.  His speech was normal as to rate and volume.  The Veteran's continuity of thought was goal directed or avoidant.  His thought content contained no suicidal or homicidal ideation. There were no delusions, ideas of reference, or feelings of unreality.  The Veteran's concentration was satisfactory and his affect was restricted.  He was alert but minimally cooperative.  His judgment was adequate and his insight was limited.  A GAF of 50 was assigned. 

During the videoconference hearing in June 2015, the Veteran's representative noted that the Veteran has no friends other than O.U. who was there to testify on the Veteran's behalf.  Additionally, the Veteran has a strained relationship with his wife, no social activities, and no employment beginning in early 2006.  Prior to that time, he had only marginal employment as a backyard mechanic earning about $12,000 per year.  The Veteran indicated that he no longer had a relationship with his son.  O.U. testified that he has known the Veteran a little over 15 years.  He said that the Veteran's relationship with his wife has been strained since he has known the Veteran and that the Veteran was now mostly homeless, only occasionally living with his wife.  O.U. indicated that he would drive to the park to look for the Veteran to pass along information from the Veteran's wife or to help him with his claims.  The Veteran stated that he stopped even his marginal employment in 2006 because his PTSD "was getting so bad" that it was preventing him from concentrating.  He said he does not want to get an education because he does not want to be in groups of people.  The Veteran stated that he had no relationship with his wife or son at that time.  Additionally, he said he had trouble sleeping due to nightmares.

During the period prior to September 27, 2007, there is no evidence of symptoms commensurate of the next higher (70 percent) rating.  Symptoms such suicidal ideation, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships were not shown. 
In so finding, the Board recognizes that the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 70 percent or higher rating.  Rather, the findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with reduced reliability and productivity.

Consideration has been given to the Veteran's complaints of having difficulty in his relationship with his wife.  The Board also notes that the Veteran has reported difficulty in crowds, with sleep disturbance, and with employment.  However, the record shows that during this time, he maintained a marriage and even a friendship with O.U.  His treatment records also document taking a trip to Washington, D.C. with a "buddy".  The Veteran maintained his hygiene, his thought processes were intact, he was oriented in all spheres, and he even reported doing chores and running errands during his September 2005 VA examination.  Ultimately, the totality of the evidence does not support a finding that the symptoms experienced by the Veteran have resulted in occupational or social impairment with deficiencies in most areas.  See Vazquez-Claudio, 713 F.3d 112.  The evidence of record simply does not support symptoms severe enough to warrant a rating in excess of 50 percent during this time.  

The Board has also considered the various GAF scores assigned during the appeal period, ranging from 50 to 60.  Although a GAF score of 50 indicates serious symptoms, those described by the examiners more closely reflect the GAF score of 60 assigned at other times during the appeal period.  His symptoms were regularly described as moderate, including flat affect, few friends, and conflicts with coworkers.   

The Board notes that the Veteran's most recent symptoms, as noted during the June 2015 hearing, indicate a worsening of symptoms after September 2007.  Indeed, during the hearing, the Veteran noted that his symptoms were worsening.  He now denies a relationship with his wife and son, reports that he is homeless, and states that he is more irritable and angry.  However, these symptoms were not evident during the period on appeal, prior to September 19, 2007.  To the contrary, as noted, the Veteran described having a satisfactory relationship with his wife and son.  The fact that he traveled from Arizona to Washington, DC, with a friend in November 2006 causes the Board to seriously question his report in August 2007 that he had no friends and that he did not like to be around people.  

Additionally, there is no indication in the evidence of record that the Veteran's psychiatric symptomatology warranted other than the currently assigned 50 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, 21 Vet. App. 505.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 50 percent disability rating specifically contemplates his symptoms, including chronic sleep impairment, anxiety, depressed mood, and difficulty with relationships.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, when evaluating the Veteran's psychiatric disability.  See Mauerhan, 16 Vet. App. at 442 (2002).  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Accordingly, the Board finds that the claim of entitlement to an initial disability rating in excess of 50 percent for the Veteran's service-connected PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III. TDIU from June 2, 2005 to September 19, 2007

The Veteran is in receipt of a 100 percent schedular rating for his PTSD, effective September 19, 2007.  He argues that he is entitled to a TDIU from June 2, 2005. (A separate TDIU for the period since September 19, 2007 would be moot since he is only service connected for PTSD.  See Bradley v. Peake, 22 Vet. App. 280  (2008)).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

Where the threshold minimum percentage standards in 38 C.F.R. § 4.16(a) are not met, but the Veteran is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

38 C.F.R. § 4.16 does not require VA to identify a specific job that the Veteran is qualified to perform, is available in the national or local economy, and/or exceeds the poverty threshold, in denying entitlement to a TDIU.  See Smith v. Shinseki, 647 F.3d 1380, 1384 (Fed. Cir. 2011).  In making an employability determination, the adjudicator must consider and discuss a claimant's level of education, other training, and work experience, along with the disabling effects of the Veteran's service-connected disability or disabilities, on his ability to obtain or maintain substantially gainful employment.

The Veteran was service-connected for posttraumatic stress disorder effective June 2, 2005 with a 50 percent disability rating assigned.  The rating was increased to 100 percent effective September 19, 2007.  The Veteran did not meet the schedular requirements for TDIU during the period on appeal.  38 C.F.R. § 4.16(a).  Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD for purposes of a possible extra-schedular evaluation. 38 C.F.R. § 4.16(b). 
The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  A TDIU extra-schedular rating merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  See VAOPGCPREC 6-96.  With that said, the Board itself cannot assign an extra-schedular rating in the first instance.  The Board must consider whether to refer a case to the Director of Compensation and Pension (C&P) Service for an extra-schedular evaluation.

Based on its review of the evidence, the Board does not find that referral of the Veteran's claim to the Director of C&P Service is warranted.

The Veteran reported that he was self-employed as a mechanic through January 2006.  See Hearing Trans., June 2015.  On the Veteran's application for increased compensation based on unemployability (VA Form 21-8940), he stated that he completed high school and then received on the job training as a mechanic.  On records obtained from the Social Security Administration, the Veteran indicated that he worked in sales from February 2005 through December 2007 at an automotive parts store.

During the September 2005 VA examination for PTSD, the Veteran reported that he was employed "essentially full-time."  He stated that since working for himself, his work is satisfactory.  Although he mentioned quitting previous positions because of difficulty with authority, he never suggested that he was unable to perform the tasks of a mechanic, to include working in a low supervised and/or independent capacity.

During the August 2007 VA examination for PTSD, the Veteran stated that he stopped working because he "can't be around people."  However, there is no suggestion that he was unable to perform the tasks of a mechanic.  

The evidence as a whole indicates that at no time during the appeal period has the Veteran's service-connected PTSD precluded him from substantially gainful employment.  He has consistently reported difficulty getting along with others, including supervisors, and intermittent intrusive thoughts that require him to take breaks.  However, he is shown to be able to stand and walk and there is no evidence of disability that prevents him from performing the essential functions of a mechanic.  The Veteran's PTSD was not shown to affect his memory or his ability to communicate.  Given his work experience and training, there are employment positions that would allow him to continue to work under limited supervision.  

There is no question that the service-connected PTSD created some employment difficulties during this time, but it is not shown to be to an extent that would preclude employment.  The Board recognizes that the Veteran stated that he lost 45 days of work due to his illness in his last year of working.  Additionally, he submitted tax records showing his personal wages were $12,000.00 per year from 2001-2006 which he said is indicative of his merely part-time work.  However, the evidence does not indicate that the Veteran was unable to work more than part time due to his service-connected PTSD.  The Veteran has not submitted nor does the record contain sufficient evidence of unemployability due to service-connected disabilities to warrant referring the matter to the Director, Compensation and Pension Service for consideration.

Accordingly, the Board finds that the claim for entitlement to TDIU must be denied. 


ORDER

Entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected PTSD prior to September 19, 2007 is denied.

Entitlement to a TDIU is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


